Citation Nr: 0622022	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  05-08 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
an adverse vaccine reaction, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to March 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board also notes that a November 2005 rating decision 
found the veteran to be incompetent to handle disbursement of 
funds after an October 2005 motorcycle accident left him in a 
persistent vegetated state secondary to a closed head injury.

The Board notes that, in a statement accompanying his March 
2005 substantive appeal, the veteran appeared to raise the 
issue of clear and unmistakable error although if is not 
clear what decision he was claiming was clearly and 
unmistakably erroneous.  Given the veteran's present 
unresponsive state, it may not be possible to obtain further 
information from him regarding this claim.  Nevertheless, 
this matter is referred to the RO for whatever action the RO 
deems appropriate.


FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO denied 
entitlement to service connection for an adverse vaccine 
reaction.  The veteran was notified of this decision by a 
letter dated December 5, 1996, and did not appeal.  

2.  Evidence presented since the December 1996 RO decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  

3.  There is no showing of a causal relationship between the 
veteran's chronic debilitating condition and service or any 
service-connected disability.


CONCLUSIONS OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for residuals of an adverse vaccine 
reaction has been received, and therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

Any current chronic debilitating condition is not residual to 
vaccinations administered to the veteran in service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A letter from May 2004 informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, this 
letter advised the veteran of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  This letter also expressly notified 
the appellant of the need to submit any pertinent evidence in 
his possession.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  In May 
2006, the Board sent a notification letter in compliance with 
these requirements.    

The May 2004 VCAA letter notified the veteran of the evidence 
and information required to reopen a new and material 
evidence claim and defined what qualifies as "new" and 
"material" evidence.  See Kent v. Nicholson, No. 04-181 
(March 31, 2006).  This letter stated the specific basis upon 
which the veteran's claim was denied, that the veteran's 
service medical records (SMRs) did not show complaints of or 
treatment for an adverse reaction to a vaccine.  While the 
May 2004 letter did not inform the veteran of the information 
and evidence needed to establish that he was treated for an 
adverse vaccine reaction in service, the letter did inform 
him of what types of evidence may establish a nexus between 
his current disability and an in-service disease or injury.  
Because the veteran has presented new and material evidence 
to reopen his claim, the Board finds any deficiency in such 
notification to be moot.  

The Board notes that the May 2004 letter was sent to the 
appellant prior to the July 2004 rating decision.  VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  SMRs and VA Medical Center (VAMC) 
records have been obtained and are associated with the claims 
folder.  The veteran was given VA examinations in July 1994 
and April 1998, and he was given a clinical evaluation at 
VA's War-Related Illness and Injury Study Center (WRIISC) in 
August 2003.   No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

New and Material Evidence 

In December 1996, the RO denied entitlement to service 
connection residuals of an adverse vaccine reaction, and 
notice of the decision was sent to the appellant in that same 
month.  He did not disagree with the decision within one year 
of notification, and that decision is final.  38 U.S.C.A. § 
7105(a); 38 C.F.R. §§ 20.302, 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
evidence is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Since the December 1996 decision, the veteran has submitted 
new and material evidence that is sufficient to reopen his 
claim.  In August 2003, the veteran told a VAMC physician 
that he developed severe diarrhea and fever about 6 months 
after his May 1974 vaccinations.  This testimony is 
corroborated by his SMRs, which reflect that the veteran was 
treated for diarrhea, a cough, and sinus problems in November 
1974 and December 1974.  The veteran believes this was the 
beginning of his gastro-intestional troubles.  Additionally, 
in August 2003, the veteran told the WRIISC examiner that he 
had developed a rash within hours of his May 18, 1974 
vaccination.  This medical evidence is new in that it is 
evidence of treatment sought subsequent to December 1996.  It 
is material in that it presents evidence of new and more 
specific theories to demonstrate the in-service 
manifestations of an adverse vaccine reaction.   

Accordingly, the evidence received subsequent to the December 
1996 rating decision is new and material and serves to reopen 
the appellant's service connection claim.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.156(a).

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  To prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to a determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).

The veteran satisfies the first requirement, medical evidence 
of a current disability, in that his August 2003 WRIISC 
clinical evaluation report indicates he meets the criteria 
for chronic fatigue syndrome.  The veteran's illness is 
manifested by gastrointestinal complaints, joint/muscle pain, 
fatigue, rashes, headaches, and fainting spells.  In 
addition, his July 1994 VA examination report reflects that 
the veteran was diagnosed with a rash that had a history of 
cheesy and bloody discharge associated with itching, burning, 
and pain.  

The veteran has also provided evidence suggesting the in-
service incurrence or aggravation of a disease or injury.  
During the August 2003 WRIISC evaluation, the veteran stated 
that he was given a vaccination on May 18, 1974, and within 
hours had developed a generalized, measle-like rash.  SMRs do 
indicate that the veteran was treated in May 1974 for a 
measle-like rash; however, the records themselves are hard to 
read, making it difficult to determine the exact treatment 
dates.  An additional difficulty arises because the records 
themselves do not attribute the veteran's symptoms to 
vaccines received in service.  Even so, the SMRs do reflect 
that the veteran received immunizations on several dates in 
May 1974 and that he developed a measle-like rash that same 
month.  Resolving the benefit of the doubt in favor of the 
veteran, there is sufficient evidence to suggest an in-
service rash.  

The competent evidence of record, however, still does not 
demonstrate a nexus between the veteran's current disability 
and the in-service vaccinations.  His SMRs indicate that the 
rash resolved itself with treatment in May 1974, as they do 
not reflect that the veteran ever received follow-up 
treatment for the same condition.  Records also reflect that 
the veteran sought medical attention numerous times 
throughout active duty, mainly for injuries, itching and 
swelling of the hands and feet, and cold-like symptoms.  
Competent evidence of record does not provide a link between 
the veteran's subsequent complaints and his May 1974 rash, 
nor does it indicate that these symptoms are the result of 
vaccinations.  

Likewise, nothing in the veteran's SMRs indicates that any 
symptoms of illness were not resolved in service.  The only 
defect or diagnosis listed on the veteran's March 1976 
examination for release from active duty was a bone fracture.  
A May 1977 medical history report completed upon enlistment 
in the reserves lists an ulcer as being his only current 
health problem.  He also indicated on this medical history 
report that he was not currently and had never before 
experienced an adverse reaction to serum, drug, or medicine; 
skin problems; chronic or frequent colds; and chronic cough.  
He only listed having been treated for back pain in the past 
five years.  These answers are largely consistent with those 
he provided on an October 1980 reserves medical history 
report, except his only health complaints were myopia and a 
sebaceous cyst.  
The veteran's claims file contains no record of the veteran 
having been treated for his symptoms before August 1990, when 
he was treated for Giardiasis after complaining of diarrhea 
and an associated rash.  According to an August 1990 medical 
screening certificate, the veteran had been experiencing his 
symptoms for approximately fifteen years.  This medical 
report is addressed in the WRIISC exposure consultation 
report.  During this August 2003 clinical evaluation, the 
veteran's complete history was reviewed and he was given a 
physical examination, an exposure consultation, and various 
specialty evaluations.  The examinations were conducted by 
individuals with the appropriate medical expertise and, 
therefore, serve as competent medical evidence and that is 
highly probative to the issue at hand.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The examiners could 
not determine the cause of the veteran's gastro-intestional 
condition, and the veteran was given a provisional diagnosis 
of chronic fatigue syndrome.  According to the clinical 
evaluation report, there was little evidence relating the 
veteran's condition to his vaccination history.  It was 
indicated that the veteran had merely experienced an acute 
adverse reaction to his in-service immunizations.  

The claims file contains no competent evidence that the 
veteran's residual condition is a result of his in-service 
vaccinations.  The only testimony to that effect comes from 
the veteran himself.  However, as a layperson, the veteran is 
not competent to testify as to the cause of a disability.  
Competent evidence of the cause of a disability must be 
provided by an individual who possesses the education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  Id.  A layperson is only competent 
to state his observations regarding injury and to describe 
symptoms.  Id.  For this reason, the Board must also reject 
the veteran's diagnosis that his symptoms are a type of Gulf 
War Syndrome.  

The Board also places no probative weight on the veteran's 
assertion that doctors have confirmed the plausibility of his 
theory concerning the effects of vaccinations.  There is no 
such medical statement in the record, and the veteran has not 
identified the sources with which he has spoken.  The 
veteran's own account of what these physicians purportedly 
said, filtered as it is through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As the medical evidence of record does 
not support a connection between the veteran's in-service 
vaccinations and his chronic debilitating condition, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

Entitlement to service connection for residuals of an adverse 
vaccine reaction is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


